Name: Commission Regulation (EC) No 1996/98 of 18 September 1998 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of September 1998 pursuant to Regulation (EC) No 2603/97
 Type: Regulation
 Subject Matter: plant product;  executive power and public service;  international trade;  economic geography;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities19. 9. 98 L 257/3 COMMISSION REGULATION (EC) No 1996/98 of 18 September 1998 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of September 1998 pursuant to Regulation (EC) No 2603/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2603/ 97 of 16 December 1997 laying down the detailed rules of application for the import of rice from the ACP States and for the import of rice from the overseas countries and territories (OCT) (1), as amended by Regulation (EC) No 1595/98 (2), and in particular Article 9(2) thereof, Whereas, pursuant to Article 9(2) of Regulation (EC) No 2603/97, the Commission must decide within 10 days of the final date for notification by the Member States the extent to which applications can be granted and must fix the available quantities for the following tranche and, where necessary, for the additional tranche for October; Whereas examination of the quantities for which applica- tions have been submitted shows that licences should be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 Import licences for rice against applications submitted during the first five working days of September 1998 pursuant to Regulation (EC) No 2603/97 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto. Article 2 This Regulation shall enter into force on 19 September 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 351, 23. 12. 1997, p. 22. (2) OJ L 208, 24. 7. 1998, p. 21. EN Official Journal of the European Communities 19. 9. 98L 257/4 ANNEX Regulation (EC) No 2603/97 Reduction percentages to be applied to quantities applied for under the tranche for September 1998: Origin Reduction(%) ACP (Article 2(1)) Ã¯ £ § CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 32,4212 (1) ACP + OCT (Article 7) Ã¯ £ § ACP: CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 Ã¯ £ § OCT: CN code 1006 84,3306 (1) Issue for the quantity applied for.